DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims

This communication is a First Action Non-Final on the merits. Claims 1-20, as originally filed on 10 June 2019, are currently pending and have been considered below.  

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 06/10/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In regards to claim 19 the preamble “The computer system of claim 11 further …” in line 1, is not adequately defined and as such it is unclear what this term encompasses.  The Claim 11 refers to a “computer program product” not a “computer system”.  Examiner’s Note:  It is believed this is a typographical error and the preamble of claim 19 should refer to “preamble “The computer system of claim 15 further …” (emphasis added).  For the purposes of this examination the examiner is going to assume the claim depends from claim 15 and not claim 11.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-20, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-20 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to concept of sending, receiving, and analyzing data to determine an advertisement (promotion).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 8 and 15, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a method, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claims 8 and 15, recites, in part, 
retrieving, … …, social media and location-specific context information from one or more social media platforms associated with one or more audience members; (processing data and storing data and electronic recordkeeping to perform the abstract idea), and
determining, … …, a baseline mood for the one or more audience members based on the one or more audience member's social media activity and social media posts;
capturing, … …, one or more images of one or more audience member reactions while the one or more audience members view the multi-media content;
identifying, … …, relevant scenes in the multi-media content based on the captured one or more audience member reactions;
generating, … …, promotional content based on the identified relevant scenes; and
distributing, … …, the promotional content on the one or more social media platforms. (processing data and storing data and electronic recordkeeping to perform the abstract idea).
These limitations set forth a concept of sending, receiving, and analyzing data to determine an advertisement (promotion).  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1-3 and 5 and their related text and Paragraphs 0100-0105 of the specification (US Patent Application Publication No. 2020/0387934 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  Paragraph 0102 specifically details the computer can be a general- purpose computer where it mentions “computer readable program instructions can be provided to a processor of a general-purpose computer”.   The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2-7, 9-14, and 16-20 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-20 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an 

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  In particular, the rationale for finding is explained below:  
Regarding claims 8-14, claim 8 references a "computer program product … … comprising: one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices:” (emphasis added).  Paragraph 0098 of the specification (a portion of which is reproduced below) specifically offers a definition for “a storage medium” and not “a storage device(s)”.  
“A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”

Therefore the claimed storage “device” is not defined and could therefore, by the broadest reasonable interpretation, include "signals" and "carrier waves".  Signals are not a statutory type of storage media (In re Nuijten, 84 USPQ2d 1495 and "Subject Matter Eligibility of Computer Readable Media" at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).  
If applicant would claim a storage medium/media then the definition in the specification would potentially obviate this 101 rejection.  
Claims 9-14 depend from claim 8 discussed above and do not cure its deficiencies.

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shoemake et al. (US Patent Application Publication No. 2014/0359647 A1 – Hereinafter Shoemake) and further in view of Aravkin et al. (US Patent Application Publication No. 2015/0332603 A1 – Hereinafter Aravkin).  
Claim 1:
Shoemake teaches;
A method for improving promotion and user consumption of multi-media content, the method comprising: (See at least the abstract and paragraph 0014.)
retrieving, by one or more processors, social media and location-specific context information from one or more social media platforms associated with one or more audience members; (See at least paragraphs 0020 (location as a 
capturing, by the one or more processors, one or more images of one or more audience member reactions while the one or more audience members view the multi-media content; (See at least paragraph 0042, 0046, 0048, 0049, and 0051.)
identifying, by the one or more processors, relevant scenes in the multi-media content based on the captured one or more audience member reactions; (See at least paragraph 0131.)
generating, by the one or more processors, promotional content based on the identified relevant scenes; and (See at least paragraph 0011 and Figures 1, 2A, and 2B and their related text where the media content is generated, recommended, and sent to other users and Figures 1, 2A, and 2B and their related text.)
distributing, by the one or more processors, the promotional content on the one or more social media platforms. (See at least paragraph 0011 where the media content is generated, recommended, and sent to other users (social media) and Figures 1, 2A, and 2B and their related text.)
Shoemake does not appear to specify 
determining a baseline mood, 
Aravkin teaches determining a baseline mood in at least paragraph 0038.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Independent claims 8 and 15
Claims 8 and 15 are rejected under 35 USC § 103 for substantially the same reasons as claim 1.
Further Shoemake teaches a system and computer readable medium in at least the abstract and paragraph 0014.
Claims 2, 9, and 16:
The combination of Shoemake and Aravkin teaches all the limitations of claims 1, 8, and 15 above.  
Shoemake teaches information about the content in at least the abstract.
The combination of Shoemake and Aravkin does not explicitly teach presetting a mood base on a baseline, but as discussed above Aravkin teaches determining a baseline mood.  
Since Shoemake teaches reactions to media and Aravkin teaches a baseline, why else determine a baseline unless the baseline was going to be used as a reference/starting point.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 4-6, 11-13, 18, and 19:
The combination of Shoemake and Aravkin teaches all the limitations of claims 1, 8, and 15 above.  
Shoemake teaches tracking reactions in at least paragraph 0168.  
The combination of Shoemake and Aravkin does not explicitly teach segmentation (clustering) and analyzing cluster movement.  However, Shoemake and Aravkin are inventions about analyzing trends for advertising/marketing and segmentation (clustering) and analyzing cluster movement is old and well known in marketing.  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by the combination of Shoemake and Aravkin in marketing to utilize the old and well known marketing techniques of segmentation (clustering) and analyzing cluster movement in order to more effectively analyze the user’s data.  
.  

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shoemake and further in view of Aravkin and further in view of Cunnington et al.  (US Patent Application Publication No. 2011/0295392 A1 – Hereinafter Cunnington).  
Claims 3, 10, and 17:
The combination of Shoemake and Aravkin teaches all the limitations of claims 1, 8, and 15 above.  
Shoemake teaches information about the content in at least the abstract.
The combination of Shoemake and Aravkin does not explicitly teach invitation/attendance list and seating arrangement.  
Cunnington teaches seating arrangements for attendees (must be invited in negotiations) to improve interactions in at least paragraph 0029.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by the combination of Shoemake and Aravkin by using seating arrangements for attendees to improve interactions as taught by Aravkin.  


No Art Rejection

Claims 7, 14, and 20 were not rejected by art since mood analysis by social media analysis, location analysis, and writing analysis is known, but the combination of the 3 would require so many pieces of prior art it may not of been obvious  to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine all the pieces of prior art.   

Conclusion

The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure: 
Nguyen, Clinton, IBM's Watson sorted through over 100 film clips to create an algorithmically perfect movie trailer, 31 August 2016, businessinsider.com, 11 pp (Year: 2016)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681